Plaintiffs in error, moving for rehearing, say that we were in error in stating, using round numbers, that the levy was but $58,000 for principal and $22,000 for interest, but that it was of the full sum of $67,000 principal and $25,000 interest. They claim that this is admitted by demurrers but the abstract does not so show. In making that statement we followed the resolution of the board and the certificate of the directors of the district, which show that the levy was for $58,000, with fifteen per cent added, in accordance with the statute, C. L. 1921, § 1997, and for $22,000 interest, with fifteen per cent added, instead of $25,000 interest, the amount of the levy in either case being exactly the same.
It is objected in the original brief of plaintiffs in error that the provision of the statute for the levy of the additional 15 per cent is unconstitutional; but since we are not ordering such a levy the question is not before us. If and when the levy already made is shown to be insufficient, the constitutional question will arise. *Page 434 
Plaintiffs in error also say that the committee mentioned in the opinion did not purchase the bonds in question but received them on deposit. This, also, is inconsequential.
It is also objected that we speak of the "manipulations" of this committee. We did not use that word in an invidious sense.
Rehearing denied, en banc.